BLAND, P. J.
(concuridng). — It is history that prior to the passage of the Primary Election Law, approved March 13, 1901, political parties exercised the right to remove members for cause and to fill vacancies in the committee occurring from any cause. This right is not expressly taken away by the act of 1901, but, it seems to me, it is practically conceded by subdivision 2, of section 21, of the act, which recognizes the right of parties to make such rules and regulations for the government of party conventions and committees as are “not contrary to or inconsistent with the provisions of the act.” If this view of the act is correct, then a political committee may, under appropriate rules of the party, oust a disloyal member of the committee upon a hearing and according to the forms and rules of legal procedure; and these proceedings may, under the provisions *629of section 21 of the act, he reviewed by certiorari. If a member should be ousted by mere resolution, without a hearing or without an opportunity having been afforded him to be heard, I think, under the latter section, the committee might be compelled by the writ of mandamus to permit him to participate in its proceedings. Under this view of the act, I think, if the respondents carry out their threat to oust the petitioners from the committee, without a trial or hearing, they (the petitioners) have an adequate remedy by mandamus and prohibition will not lie; or, if the respondents, as a committee, have the right to try and expel one of their members, the writ of prohibition will not lie, although the committee may proceed in an irregular or erroneous manner. It is only where the tribunal sought to be prohibited is threatening to do an act not within its jurisdiction, or in excess of its jurisdiction, that prohibition will lie. It will not lie if the tribunal has jurisdiction to do the threatened act, however irregular or erroneous its proceedings may be. [Delaney v. Police Court, 167 Mo. 667, 67 S. W. 589; State ex rel. v. Fort, 178 Mo. 518, 77 S. W. 741.] For these reasons, I thin]?; the motion to quash the preliminary writ should be sustained.